              IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION


  KEVIN WASHINGTON, an
  individual and minority owner of        Cause No.: CV-20-2-BU-BMM-KLD
  CryptoWatt Investment Partners, LLC
  sole member of CyproWatt Mining,
  LLC                                        ORDER APPROVING LOAN
                                                  AGREEMENT
                Plaintiff,
  v.

  MATTHEW BRENT GOETTSCHE,
  an individual and majority owner of
  CryptoWatt Investment Parnters, LLC
  sole member of CryptoWatt Mining,
  LLC

                Defendant.


       WHEREAS, the Receiver and the parties have moved the court to approve a

Loan Agreement between the Receiver and Plaintiff, Kevin Washington, and good

cause appearing therefore;

       IT IS HEREBY ORDERED that the Loan Agreement attached to the Joint



                                                               Page 1 of 2
Motion to Approve Loan Agreement filed by the Receiver and the parties in this

matter is granted and the Court APPROVES the Loan Agreement.

      DATED this 22nd day of January 2020.




                                                                 Page 2 of 2
